May 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         LEROY STROMAN, Appellant

NO. 14-13-01143-CV                          V.

                       ROXANN MARTINEZ, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Roxann
Martinez, signed, October 31, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.